DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 2016/0214677) in view of Yamasaki (EP 3,450,296)
Mizuta discloses: 
a first storage compartment (51) formed above an engine (10), wherein the first storage compartment includes a cover (52) and a first locking mechanism (102/101) that has a first locked configuration and a first unlocked configuration (see Figs. 1, 3); and 
a seat (42) positioned rearward of the first storage compartment (see Figs. 1, 3), wherein the seat has a second locking mechanism (104) that includes a second locked configuration and a second unlocked configuration (see Figs. 1, 3), wherein when the second locking mechanism is in the second unlocked configuration, the seat is moved rearward (see Fig. 3, seat is pivoted rearward about 103).
▪ Regarding claim 11: Mizuta also discloses an unlocked configuration in which the cover rotates about a cover hinge axis (at 100; see Fig. 3).
Mizuta does not directly disclose a battery or an  electrical port.
Yamasaki teaches a battery (13) powered motorcycle (Fig. 10) with an electrical port (50) disposed at the rear (see Fig. 10).
Incorporation of the powered drive of Yamasaki would result in a vehicle with a storage cover disposed above the battery and charge port, respectively.
Based on the teaching of Yamasaki, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mizuta by including an alternative means of driving the vehicle in order to reduce gas consumption, which would be beneficial for both the operator and the environment.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta in view of Yamasaki and Kondo (US 2015/0122563).
Mizuta and Yamasaki disclose as discussed above, but do not directly disclose a first and second unlocked stage.
Kondo teaches a locking assembly with a first unlocked stage (Fig. 21A) which allows access to a top portion, and a second unlocked stage (Fig. 21B) that allows access to a storage compartment beneath the top portion.
Incorporation of the dual locking structure of Kondo into the modified Mizuta device would result in  a rear seat portion  that provides access to the charge port in  the first unlocked stage, and access to a storage compartment in the second unlocked stage.
Based on the teaching of Kondo, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a second lock and lower storage in order to provide an additional storage compartment for a passenger.

Claims 4, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta in view of Yamasaki and Kondo as applied to claim 2 above, and further in view of Wu (US 2016/0347281) and Hamilton (US 2004/0118889).
Mizuta, Yamasaki and Kondo disclose as discussed above, but do not directly disclose a seat latch solenoid or a seat actuator.
▪ Regarding claim 4: 
Wu teaches a vehicle with a latch (222) and latch solenoid (220; see also ¶ 0057). 
▪ Regarding claims 13 and 19: 
Wu teaches that the latch is released when the solenoid is actuated (¶ 0057).
▪ Regarding claims 14 and 20: 
¶ 0088 of Wu teaches a remote electronic device used to move from a lock to unlocked configuration.
Based on the teaching of Wu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the solenoid latch in order to provide a means of actuating the lock remotely, and to provide additional security for the storage compartment.
▪ Regarding claim 4: Hamilton teaches a motorcycle with an actuator (54) used to actuate the top portion (14) of a storage structure (see Figs 2 and 5).
▪ Regarding claim 12:  Hamilton also teaches a cover hinge (34) and a mounting plate (32).
▪ Regarding claims 13 and 19: 
Hamilton teaches that the actuator pushes on a hinge plate to rotate the cover about a cover hinge axis (see Fig. 3).
Based on the teaching of Hamilton, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a lifting means in order to assist the operator in accessing the storage compartment.

Allowable Subject Matter
Claims 3, 5-10, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner was unable to find prior art teaching, inter alia, a saddle vehicle with an electrical port located under a seat
▪ wherein the seat is allowed to slide rearward to provide access to the port.
or
▪ wherein a seat latch is released from a seat latch solenoid, and a seat actuator pushes the seat along a plurality of rails to expose the port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW 
October 22, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618